Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 30-39 and 41-44 are currently pending.

Response to Amendment
The amendment filed January 10, 2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(a) rejections previously set forth in the Final Office Action mailed December 15, 2021. 
Claims 30-37 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202008006356 U1, provided with translation), in view of Cortesi (EP 2165910 A1, provided with translation) and Hogerle (DE202011103854 U1, provided with translation).
Regarding claim 30, Liebherr teaches (Fig. 1-2): A ballast arrangement (Fig. 1-2), the ballast arrangement comprising: at least one ballast device (10), at least one integrated metal reinforcement (anchors 16); the at least one ballast device (10) having at least one securing device (corner post 14) integrated into said weight body (10), said at least one ballast device is concrete (para. 0010) and said at least one securing device (14) is being attached to the integrated reinforcement (16) and being configured for attaching further ballast arrangements (Fig. 1a and para. 0012, line 83).  
Liebherr does not explicitly teach that the ballast arrangement is for a rail vehicle. 
However, Cortesi teaches (Fig. 1-5): A ballast arrangement (Fig. 3-5) for a rail vehicle (10). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liebherr to provide the ballast arrangement on a rail vehicle, in order to provide and maintain traction for a rail vehicle on a rail. 
Liebherr further does not explicitly teach that the concrete weight body is made of a mixture of normal concrete components and heavy concrete components, said mixture being a selective ratio of normal and heavy concrete components configured to influence the density of the weight body and to control the mass of the weight body so that the weight body of the ballast device fulfills different ballasting and balancing tasks in dependence of the ratio, with constant installation conditions and constant space requirements independent of the ratio; 
However, Hogerle teaches (Fig. 1-2): at least one ballast device has a concrete weight body made of a mixture of normal concrete components and heavy concrete components (para. 0014-0016; claim 1), said mixture being a selective ratio of normal and heavy concrete components configured to influence the density of the weight body and to control the mass of the weight body (ratio of magnetite and sand are varied to change the bulk density and mass of the weight body; claims 2-3) so that the weight body of the ballast device fulfills different ballasting and balancing tasks in dependence of the 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liebherr selectively modify the ingredients of the concrete mixture to influence the density and the mass, as taught by Hogerle, to enabling the precise setting of a concrete density to meet the space and weight constraints of the vehicle.
Regarding claim 31, Liebherr, Cortesi, and Hogerle teach the elements of claim 30 as stated above. Liebherr further teaches (Fig. 1-2): said weight body (10) of said at least one ballast device is a planar device (Fig. 1). 
Regarding claim 32, Liebherr, Cortesi, and Hogerle teach the elements of claim 30 as stated above. Liebherr further teaches (Fig. 1-2): the at least one ballast device (10) is configured to enable a plurality of ballast devices (10) to be secured to one another (Fig. 1a-1d) and/or to the rail vehicle in a variable manner one on top of another (Fig. 1a-1d).
Regarding claim 35, Liebherr, Cortesi, and Hogerle teach the elements of claim 30 as stated above. Liebherr further teaches (Fig. 1-2): said at least one securing device (14) is made of steel (para. 0017, lines 124-125). 
Regarding claim 36, Liebherr, Cortesi, and Hogerle teach the elements of claim 30 as stated above. Liebherr further teaches (Fig. 1-2):  the at least one ballast device (10) carries an identifier (characters 20) relating to a mass of said at least one ballast device (para. 0022).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202008006356 U1, provided with translation), in view of Cortesi (EP 2165910 A1, provided with translation), Hogerle (DE202011103854 U1, provided with translation), and Mentink et al. (US 8,960,460 B2).
Regarding claim 33, Liebherr, Cortesi, and Hogerle teach the elements of claim 30 as stated above. Liebherr does not explicitly teach that the at least one securing device is configured to secure tools or items of equipment to said ballast device.
However, Mentink teaches (Fig. 8-10): A ballast device (100) comprising at least one securing device (lifting lugs 104) configured to secure an assist crane to said ballast device (100) (col. 4, lines 35- 43).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Libherr to include an additional securing device to secure an assist crane to said ballast device, as taught by Mentink, in order to facilitate lifting the ballast device on and off the rail vehicle.
Regarding claim 34, Liebherr, Cortesi, Hogerle, and Mentink teach the elements of claim 33 as stated above. Liebherr further does not explicitly teach that said at least one securing device is a device selected from the group consisting of a threaded bushing, a through-hole, a securing rail, a pocket-like indentation, a hook, and an eyelet. 
However, Mentink further teaches (Fig. 9-10): A ballast device (100) comprising at least one securing device (lifting lugs 104, which can also be interpreted as a hook) configured to secure an assist crane to said ballast device (100) (col. 4, lines 35-43).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liebherr to include an additional securing device (i.e. a hook) to secure an assist crane to said ballast device, as taught by Mentink, in order to facilitate lifting the ballast device on and off the rail vehicle.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Liebherr (DE 202008006356 U1, provided with translation), in view of Cortesi (EP 2165910 A1, provided with translation), Hogerle (DE202011103854 U1, provided with translation), and Tenwinkel (DE 102015120650 A1, provided with translation).
Regarding claim 37, Liebherr, Cortesi, and Hogerle teach the elements of claim 30, as stated above. Liebherr does not explicitly teach that the at least one ballast device is coated or painted.
However, Tenwinkel further teaches (Fig. 1-2): The visible surface (2) of the ballast element (10) is provided with a coating (3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Liebherr to coat the ballast device, as taught by Tenwinkel, in order to increase the strength and impact resistance of the ballast surface (para. 0008).

Response to Arguments
Applicant’s arguments filed January 10, 2022 have been fully considered, but are moot in view of the new ground of rejection necessitated by Applicant’s amendment. 

	
Allowable Subject Matter
Claims 38-39 and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and if all claim objections and rejections in view of 35 USC § 112 second paragraph are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 38 and its dependent claims 39 and 41-44, the prior art fails to teach the method of introducing at least one securing device into the formwork to be integrated into the ballast device, and attaching the at least one securing device to the metal reinforcement, the at least one securing device being configured to be integrated into the ballast device and for attaching further ballast arrangements. 

Further, while the secondary references
Gaudelli et al. (US 4,660,344 A) teaches (Fig. 1-3 and 10-11): A concrete slab (D) with at least one internally threaded securing device (lift lug element 20) (Abstract, lines 23-29) in the formwork (A) to be integrated into the ballast device (col. 4, lines 51-57); the securing device (20) allowing the slab (D) to be lifted through a hoist (F); and 
Liebherr (DE 202008006356 U1, provided with translation) teaches (Fig. 1-2): at least one securing device (14) is being attached to an integrated steel reinforcement (16) and being configured for attaching further ballast arrangements (Fig. 1a and para. 0012, line 83); 
It would not have been obvious to modify Tenwinkel’s ballast producing process such that it includes a method of introducing at least one securing device into the formwork to be integrated into the ballast device, and a method of attaching the at least one securing device of the formwork to the metal reinforcement, the at least one securing device being configured to be integrated into the ballast device .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                       
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617